

	

		II

		109th CONGRESS

		1st Session

		S. 1308

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 23, 2005

			Mr. Baucus introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To establish an Office of Trade Adjustment

		  Assistance, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Trade Adjustment Assistance for Firms

			 Reorganization Act.

		2.Office of Trade

			 Adjustment Assistance

			(a)In

			 generalChapter 3 of title II

			 of the Trade Act of 1974

			 (19 U.S.C.

			 2341 et seq.) is amended by inserting after section 255 the

			 following new section:

				

					255A.Office of Trade

				Adjustment Assistance

						(a)EstablishmentNot later than 90 days after the date of

				enactment of the Trade Adjustment Assistance for Firms Reorganization Act,

				there shall be established in the International Trade Administration of the

				Department of Commerce an Office of Trade Adjustment Assistance.

						(b)PersonnelThe Office shall be headed by a Director,

				and shall have such staff as may be necessary to carry out the responsibilities

				of the Secretary of Commerce described in this chapter.

						(c)FunctionsThe Office shall assist the Secretary of

				Commerce in carrying out the Secretary’s responsibilities under this

				chapter.

						.

			(b)Conforming

			 amendmentThe table of

			 contents for the Trade Act of 1974 is

			 amended by inserting after the item relating to section 255, the following new

			 item:

				

					

						Sec. 255A. Office of Trade

				Adjustment

				Assistance.

					

					.

			3.Authorization of

			 appropriationsSection 256(b)

			 of the Trade Act of 1974 (19 U.S.C. 2346(b)) is amended by striking

			 2007 and inserting 2012.

		

